Citation Nr: 0531173	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  03-15 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals, left great toe fracture currently evaluated as 0 
percent disabling.

2.  Entitlement to service connection for patellofemoral 
syndrome, right knee.

3.  Entitlement to service connection for patellofemoral 
syndrome, left knee.

4.  Entitlement to service connection for skin condition.

5. Entitlement to service connection for residuals, lumbar 
spine injury with degenerative joint disease at L5-S1.

6.  Entitlement to service connection for residuals, right 
foot injury.

7.  Entitlement to service connection for gastroenteritis.

8.  Entitlement to service connection for diverticulosis.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
July 1977.

This case was last before the Board of Veterans' Appeals 
("Board") in May 2004 at which time it was remanded to 
allow the agency of original jurisdiction ("AOJ") to review 
newly submitted evidence.  The present case is on appeal from 
a January 2003 rating decision by the Jackson, Mississippi 
Regional Office ("RO") of the Department of Veterans 
Affairs ("VA") that granted service connection for 
residuals, left great toe fracture with an evaluation of 0 
percent disabling and denied each of the remaining claims.

In July 2003, the veteran testified via videoconference 
before a Veterans Law Judge who is no longer employed by the 
Board.  In a May 2005 letter, the veteran was asked if he 
wanted an additional hearing before a different Veterans Law 
Judge.  He was advised that if he did not respond to the 
letter within 30 days, the Board would assume that he did not 
want an additional hearing and proceed accordingly.  The 
veteran did not respond.

The Board is satisfied that the applicable notice 
requirements have been fulfilled, and that no other 
procedural matters bar its consideration of the veteran's 
claim.

The issues of entitlement to an increased rating for service-
connected residuals of the left great toe; entitlement to 
service connection for bilateral patellofemoral syndrome; and 
entitlement to service connection for residuals of a lumbar 
spine injury with degenerative joint disease are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Residuals, right foot injury were not incurred in or 
aggravated as a result of the veteran's military service, nor 
may they be presumed to have been so incurred or aggravated.  

2.  Gastroenteritis was not incurred in or aggravated as a 
result of the veteran's military service, nor may it be 
presumed to have been so incurred or aggravated.  

3.  Diverticulosis was not incurred in or aggravated as a 
result of the veteran's military service, nor may it be 
presumed to have been so incurred or aggravated.  

4.  A skin condition was not incurred in or aggravated as a 
result of the veteran's military service, nor may it be 
presumed to have been so incurred or aggravated.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for residuals, right foot injury are not met.  38 U.S.C.A. 
§§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2004).

2.  The criteria for the establishment of service connection 
for gastroenteritis are not met.  38 U.S.C.A. §§ 1110, 1112, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2004).

3.  The criteria for the establishment of service connection 
for diverticulosis are not met.  38 U.S.C.A. §§ 1110, 1112, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2004).

4.  The criteria for the establishment of service connection 
for a skin condition are not met.  38 U.S.C.A. §§ 1110, 1112, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act ("VCAA") and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. §5103A 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in July 
2002.  The letter fully provided notice of elements (1), (2) 
and (3).  In addition, by virtue of the rating decision on 
appeal and the May 2003 Statement of the Case ("SOC"), the 
veteran was provided with specific information as to why this 
particular claim was being denied, and of the evidence that 
was lacking.  With respect to element (4), he was also 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) in 
the May 2003 SOC.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the appellant.  
However, at bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In this case, the initial VCAA letter was provided to the 
veteran prior to the RO's initial denial of his claim.  The 
38 C.F.R. § 3.159(b) compliant language was provided to him 
after the initial adjudication of the claim.  When 
considering the notification letters and the other documents 
described above, as a whole, the Board finds that he was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to these claims.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  He was given ample time to respond to RO letters.  

There is no report from the veteran, or suggestion from the 
record, that he has any evidence in his possession that is 
needed for a full and fair adjudication of those claims or 
that other evidence is existent and has not been obtained, as 
detailed below.  The Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, VA obtained service 
medical records ("SMRs") and requested in July 2002 and 
that the veteran either submit his available private medical 
records or authorize VA to obtain those records on his 
behalf.  In May 2003, the veteran submitted a private 
treatment record to support his claim for service connection 
for numerous arthralgias and residuals of past 
musculoskeletal injuries.  The RO subsequently reviewed the 
private treatment records and issued a Supplemental Statement 
of the Case ("SSOC") in June 2003.  In June 2003, the Board 
remanded the case to afford the veteran a videoconference 
that he had requested.  Subsequently, a videoconference 
hearing was held in July 2003.  All VA medical records have 
been obtained.

VA has also conducted necessary medical inquiries in an 
effort to substantiate each of the veteran's claims.  
38 U.S.C.A. § 5103A(d) (2002).  A VA examination was afforded 
to the veteran in August 2002 to determine the etiology of 
each of the claimed disabilities based on a review of the 
claims folder.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); 38 U.S.C.A. § 5103A(d); see also Duenas v. 
Principi, 18 Vet. App. 512, 518 (2004).  Further opinions are 
not needed in this case because there is sufficient medical 
evidence to decide the claim.

Thus, the Board finds that VA has done everything reasonably 
possible to assist the claimant.  In the circumstances of 
this case, additional efforts to assist the claimant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the claimant at every stage of this case.  Given the 
development undertaken by the RO and the fact that the 
claimant has not authorized VA to obtain any further evidence 
to support his claim, the Board finds that the record with 
respect to certain issues is ready for appellate review.


Merits of the Claims

The veteran seeks service connection for a skin condition; 
residuals, right foot injury; as well as gastroenteritis and 
diverticulosis, and argues that he began experiencing each of 
these problems during his military service.  

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
records; SMRs; treatment reports from Dr. K, 1981-1998; 
treatment reports from Dr. B. from 1998-2000; treatment 
reports from North Mississippi Medical Center from 1989 to 
2000; clinic records from the VAMC in Memphis, Tennessee and 
Birmingham, Alabama; VA medical examinations, VAMC Memphis; 
and the veteran's contentions. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims for 
entitlement to service connection for residuals of a right 
foot injury, entitlement to service connection for 
gastroenteritis and diverticulosis; and entitlement to 
service connection for a skin condition. 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

The law provides that service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  Evidence which would 
substantiate a claim of service connection includes the 
essential components:  (1) evidence of an injury in military 
service or a disease that began in or was made worse during 
military service or one which would qualify for presumptive 
service connection; (2) competent evidence of a current 
physical or mental disability; and, (3) competent evidence of 
a relationship between the veteran's current disability and 
the in-service event.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).  

In addition, certain chronic diseases are subject to 
presumptive service connection if manifest to a compensable 
degree within one year from separation from service. 38 
U.S.C.A. §§ 1112(a), 1137 (West 2002); 38 C.F.R. § 3.309(a) 
(2004).  These diseases listed are as follows: primary 
anemia, arthritis, progressive muscular atrophy, brain 
hemorrhage, brain thrombosis, bronchiectasis, calculi of the 
kidney, bladder, or gallbladder, cardiovascular-renal disease 
(including hypertension), cirrhosis of the liver, 
coccidioidomycosis, diabetes mellitus, residuals of 
encephalitis lethargica, endocarditis, endocrinopathies, 
epilepsies, Hansen's disease, Hodgkin's disease, leukemia, 
systemic lupus erythematosus, myasthenia gravis, myelitis, 
myocarditis, nephritis, other organic diseases of the nervous 
system, osteitis deformans (Paget's disease), osteomalacia, 
bulbar palsy, paralysis agitans, psychoses, hemorrhagic 
purpura idiopathic, Raynaud's disease, sarcoidosis, 
scleroderma, sclerosis , syringomyelia, Thromboangiitis 
obliterans (Buerger's disease), active tuberculosis, tumors, 
malignant, or of the brain or spinal cord or peripheral 
nerves and ulcers.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection, and competent evidence relates the present 
condition to that symptomatology.  See 38 C.F.R. 3.303(b) 
(2004); Savage v. Gober, 10 Vet. App. 488, 498 (1997). 

Finally, in determining whether an appellant is entitled to 
service connection for a disease or disability, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

1.  Residuals, right foot injury

The veteran claims service connection for residuals of an in-
service right foot injury.  During the 2002 VA examination, 
the veteran reported his right foot was run over by a 2 1/2 ton 
truck.  The sole reference in the veteran's SMRs to a right 
foot problem is in March 1977, where the veteran complained 
of numbness of the intermittent plantar area of the right 
foot.  There is no evidence in the veteran's SMRs or service 
records documenting an incident during which the veteran's 
foot was run over by a truck.  Post-service private treatment 
reports show treatment for a right great toe sprain with pain 
and swelling in May 1995 resulting from an incident during 
which the veteran kicked a bed.  

An October 2002 VA examination of the right foot showed 
normal bone density and joint spaces.  No acute fracture or 
dislocation was present.  Small osteophytes were present at 
the distal 1st metatarsal and sclerosis and the 1st metatarsal 
phalangeal joint and the interphalangeal joint of the great 
toe.  Mild degenerative change was noted in the great toe, 
but otherwise the examination was noted as essentially 
unremarkable.

Based on the evidence of record, the veteran's claim must be 
denied.  The Board finds no evidence of an in-service injury 
or event involving the veteran's right foot upon which 
service connection can be granted.  Moreover, there is no 
medical evidence of a nexus between the in-service complaint 
of numbness of the intermittent plantar area of the right 
foot and his current mild degenerative change.  See Hickson, 
12 Vet. App. at 253; 38 C.F.R. §3.303(d) (2004).  

To the extent that the veteran is claiming entitlement to 
presumptive service connection under 38 C.F.R. § 3.309 based 
on the mild degenerative changes in his right toe revealed in 
the October 2002 VA examination X-rays, the Board notes that 
service connection may only be established for such chronic 
diseases which manifest themselves to a certain degree within 
one year after service.  38 U.S.C.A. §§1112, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).  In 
this case, the degenerative changes were not shown until 20 
years after separation from service and he is therefore not 
entitled to presumptive service connection.

In reaching this decision, the Board has considered the 
"benefit-of-the-doubt doctrine;" however, as the 
preponderance of the evidence is against the claim, the 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. at 49.  

2.  Gastrointestinal Disorders Claimed As Both Diverticulosis 
and Gastroenteritis

Throughout service, the veteran's SMRs show treatment for 
stomach pain and complaints with a general diagnosis of 
gastritis.  The veteran's separation physical exam, however, 
is negative for any stomach or gastrointestinal disorders.

It is well settled that in order to be considered for service 
connection, a claimant must have a current disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In other words, 
treatment for a condition during service is not enough upon 
which to grant service connection; there must currently be 
some residual of that condition.

In May 1989, a Tishomingo Hospital Discharge Summary prepared 
by Dr. K. reported that two days following a gastrointestinal 
procedure the veteran was admitted for treatment and 
evaluation of abdominal pain of undetermined etiology.  
Private medical records submitted by the veteran indicate 
that the next incident of gastrointestinal trouble occurred 
in May 1992 when the veteran reported to the emergency room 
complaining of abdominal pain.  The treating physician noted 
on examination that the veteran's abdomen was obese, 
protuberant and moderately tender in the mid lower abdomen.  
He reported a history of having a colon infection 
approximately two years prior to that time that required 
hospitalization and antibiotics.  In June 1992, the veteran 
was hospitalized with lower abdominal pain, low-grade fever 
and elevated white blood cell count.  He was diagnosed with 
diverticulitis with perforation and abscess and underwent a 
Hartmann procedure with a colostomy.

In January and March 1993 the veteran was seen by his private 
physician for abdominal tenderness at his incision site, and 
a muscle strain.  His private medical records are void of 
additional complaint or treatment until April 1997 when he 
was admitted to Iuka Hospital in Mississippi with abdominal 
pain and diagnosed with "probable" diverticulitis.  Dr. B. 
diagnosed the veteran with a perforated diverticulum and an 
ostomy that was reconnected.  

None of the medical reports contains an opinion that the 
veteran's diverticulitis is related to or caused by his 
military service or the abdominal pain and gastritis 
diagnosed in service.  Moreover, no private medical record or 
VAMC treatment report since April 1997 discusses any 
gastrointestinal treatment or complaint.  In an August 2002 
VA examination, the veteran showed no diagnostic or physical 
evidence to support a diagnosis of diverticulosis or any 
other gastrointestinal disorder.  No subsequent medical 
evidence reports any gastrointestinal issues.  In his July 
2003 hearing testimony the veteran stated that he no longer 
has diverticulitis or gastroenteritis problems and that both 
conditions had been resolved in the early 1990s.

Therefore, service connection for diverticulitis and 
gastroenteritis is properly denied.  The Board concludes that 
the preponderance of the evidence shows the in-service 
episodes of gastrointestinal pain was resolved with treatment 
and no current disability or disorder exists as a result.  In 
reaching this decision, the Board has considered the 
"benefit-of-the-doubt doctrine"; however, as the 
preponderance of the evidence is against the claim, the 
doctrine does not apply.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

3.  Skin condition

Service medical records indicate the veteran was treated 
throughout service for skin conditions diagnosed as acne 
vulgaris, pityriasis rosea and atopic dermatitis.  The 
veteran's separation physical notes a dry skin condition.  
However, the first post-service medical evidence of a 
dermatological symptom is not until December 1992:  
Dermatological symptoms appeared around the veteran's eyes 
and Dr. K. noted the possibility of an allergic reaction due 
to food.  In March 1995, the veteran presented to Dr. K with 
what was described as a skin infection resembling fungal 
infection.  In March 1996, Dr. K's medical records report a 
fungal rash in the scrotum area and in January 1998, Dr. K 
noted the recurrence of a fungal rash on the veteran's hands, 
right ears, and anus.  No etiology was reported.

An August 2002 VA skin examination was essentially 
unremarkable with the exception of some slight dermatitic 
response over the knuckles of both hands.  The examining 
physician diagnosed the veteran with contact dermatitis of 
the hands and specifically opined that it is not likely that 
the condition was caused by or related to the veteran's 
military service.

The Board finds that there is no competent evidence in the 
record to show that the veteran's contact dermatitis is 
related to service.  A disease or disorder first diagnosed 
after service may be granted service connection with medical 
evidence of continuity of symptomatology, however, the 
evidence must first show that it was related to an in service 
injury or event.  In this case, the veteran's SMRs clearly 
show that the veteran manifested several skin conditions 
while in service.  However, the first objective medical 
evidence of a skin disorder comes many years after the 
veteran's separation from service.  38 C.F.R. § 3.303 (b) 
(2004).  This lengthy period without complaint or treatment 
is evidence that there has not been a continuity of 
symptomatology, and weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Moreover, there is no medical evidence of a nexus between the 
in-service skin complaints and the currently diagnosed 
contact dermatitis of both hands.  See Hickson, 12 Vet. App. 
at 253; 38 C.F.R. §3.303 (d) (2004).  In fact, a VA examining 
physician concluded that the current skin disorder is not 
related to an in-service event or disability.  See Shipwash 
v. Brown, 8 Vet. App. 218 (1995); Flash v. Brown, 8 Vet. App. 
332 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).

The Board has also considered the veteran's lay statements 
and testimony regarding his skin condition.  As noted above, 
a layperson is competent to testify as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a layperson's observation is competent.  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  In this 
case, the Board has determined that the medical evidence is 
more probative of the issue, and that it outweighs the lay 
statements.

In reaching this decision, the Board has considered the 
"benefit-of-the-doubt doctrine"; however, as the 
preponderance of the evidence is against the claim, the 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. at 49.  


ORDER

Entitlement to service connection for residuals, right foot 
injury is denied.

Entitlement to service connection for gastroenteritis is 
denied.

Entitlement to service connection for diverticulosis is 
denied.

Entitlement to service connection for a skin condition is 
denied.


REMAND

Upon careful review of the evidence in light of the 
applicable law, the Board has determined that further 
development of the claim is warranted before appellate action 
may be completed in this case.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
("VCAA") [codified, as amended, at 38 U.S.C.A. §§ 5012, 
5103; 5103A; 5107 (West 2002)].

The veteran claims entitlement to an increased rating for his 
noncompensable service-connected left great toe.  He 
testified that he still has pain in his left toe.

VA's duty to assist the veteran includes obtaining a medical 
examination and/or opinion where the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim.  38 U.S.C.A. § 5103A (d); 38 
C.F.R. § 3.159(c)(4) (2004).

Although the veteran underwent a comprehensive orthopedic VA 
examination in October 2002, the examiner noted that the 
claims folder was not available for review and nexus 
statements were not provided.  A review of the claims folder 
is required by law in this circumstance.  Shipwash v. Brown, 
8 Vet. App. 218 (1995); Flash v. Brown, 8 Vet. App. 332 
(1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).  On the 
basis of the evidence of record, the Board finds that further 
VA examination is warranted to determine the severity of any 
current left great toe disorder, and to determine the 
etiology of the veteran's bilateral patellofemoral syndrome 
and lumbar spine disorder 

The veteran was diagnosed with bilateral patellofemoral 
syndrome during a VA examination in October 2002.  In 
addition, his SMRs show that he complained of bilateral knee 
pain in-service in August 1974 in which the examining 
physician noted no disability and provided an Ace bandage for 
support.  The veteran's DD 214 shows his Military 
Occupational Specialty ("MOS") as a field wireman in HHC 
501st SIG BN 101st ABN Division.  Following separation of 
service, the veteran reports that he drove a tractor-trailer 
truck.  Private medical records from 1997 indicate treatment 
for knee pain following a motor vehicle accident involving 
his tractor-trailer truck.  The October 2002 VA examining 
physician also noted that the left knee showed an old 
childhood laceration secondary to a motorcycle accident.  The 
examining physician did not complete a review of the claims 
folder and no nexus opinion was provided as to the etiology 
of the veteran's bilateral patellofemoral knee syndrome.

The veteran's SMRs also reveal one incident involving lower 
back pain in March 1977 whereby the veteran was diagnosed 
with a lumbar strain.  Obesity and poor conditioning were 
noted.  The veteran's separation physical also noted lower 
back problems but did not give a diagnosis or cause.

Private treatment records from Dr. K. first show treatment 
for left lower quadrant back pain, with throbbing and 
tenderness around the left S1 area beginning in May 1989.  
Although a May 1992 MRI showed a normal lumbar spine, from 
1990 though 1997 the veteran was diagnosed and treated by Dr. 
K with chronic lumbar strain and reported several work-
related incidents and a truck accident associated with his 
lower back pain.  From December 1998 through March 2000, Dr. 
B treated the veteran for lumbar strain.  VA medical center 
treatment records also show treatment from August 2002 
through October 2002.  X-rays from an October 2002 VA 
examination diagnosed mild degenerative change with mild disc 
space narrowing at L5-S1 with a small anterior osteophyte at 
L1 and L4.  The examining physician did not complete a review 
of the claims folder and no nexus opinion was provided as to 
the etiology of the veteran's lumbar spine injury.

Accordingly, this case is REMANDED for the following action:

1.  The AMC should schedule the veteran 
for a VAE.  The entire claims folder, to 
include a complete copy of this remand 
must be made available to the physician 
designated to examine the veteran, and 
the examiner must acknowledge such 
receipt and review in any report 
generated as a result of this remand.

All necessary tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner must (1) diagnose any bilateral 
knee disorder, and (2) express an opinion 
as to whether any diagnosed bilateral 
knee disorder is related to the veteran's 
treatment for right knee pain in service 
or to any other incident of military 
service; (3) diagnose any lumbar spine 
injury and/or residuals from such injury 
and, (4) express an opinion as to whether 
any diagnosed injury is related to the 
veteran's treatment for lower back pain 
in-service or to any other incident of 
military service; (5) examine the current 
condition of the left great toe and 
express an opinion as to the severity of 
the residuals of the injury including 
limitation of motion.  If such 
determinations are not possible without 
resort to speculation, the examiner 
should so state.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth 
in a typewritten report.

2.  The AMC should then review the 
claims file to ensure that all of the 
above requested development has been 
completed.  In particular, the AMC 
should ensure that the VAE complies 
fully with the above instructions, if it 
does not, the AMC should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

The AMC should take such additional development action as it 
deems proper with respect to the claims, including the 
conduct of any other appropriate VA examinations, and follow 
any applicable regulations and directives implementing the 
provisions of the VCAA as to its notice and development.  
Following such development, the RO should review and 
readjudicate the claim.  See 38 C.F.R. 
§ 4.2 (If the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.).  If any such action does not resolve the claim, 
the RO shall issue the veteran a Supplemental Statement of 
the Case.  Thereafter, the case should be returned to the 
Board, if in order.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does no 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


